DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the Applicant’s communication dated 01/14/2021.
Claims 1-4, 7-14 and 17-20 have been submitted for examination.

INFORMATION DISCLOSURE STATEMENT
No additional information disclosure statement (IDS) has been filed.

PRIORITY
The instant Application, filed 08/22/2016, does not claim priority.



ALLOWED CLAIMS
Claims 1-4, 7-14 and 17-20 of the instant application are allowed.

REASONS FOR ALLOWANCE
Independent Claims 1 and 11 are considered allowable based on the remarks and amendments to the Claims. As per Claim 1, the following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of Claim 1 is the combination of limitations recited, including “wherein the second application program of the computing device is unable to access the encryption key prior to the release”.

The concept of device-based biometric authentication, is disclosed in cited prior art reference U.S. PGPub No. 2015/0348026 (Roberts). However, the cited reference fails to teach or suggest an encrypted biometric template and decrypting, by the second application program, the encrypted biometric template using the encryption key, wherein the decryption of the encrypted biometric template occurs within the trusted execution environment, as recited in Claim 1.
During the course of examination, the examiner found these additional references:
U.S. PGPub No. 2009/0164797 (Kramer) teaches an encrypted biometric template and decrypting, by the second application program, the encrypted biometric template using the encryption key, wherein the decryption of the encrypted biometric template occurs within the trusted execution environment. However, the cited reference fails to at least teach or suggest hashing the received biometric data to obtain a supplied biometric template and validating, by the second application program, the received biometric data by comparing the supplied biometric template to the decrypted biometric template, as recited in Claim 1.
U.S. PGPub No. 2009/0210722 (Russo) hashing the received biometric data to obtain a supplied biometric template and validating, by the second application program, the received biometric data by comparing the supplied biometric template to the decrypted biometric template. However, the cited reference fails to at least teach or suggest releasing, by the third application program, the encryption key to the second application program, wherein the encryption key remains within the trusted execution environment during the release without crossing between environments of varying levels of security, as recited in Claim 1.
U.S. PGPub No. 2017/0061436 (Liu) teaches releasing, by the third application program, the encryption key to the second application program, wherein the encryption key remains within the trusted execution environment during the release without crossing between environments of varying levels of security. However, the cited reference fails to at least teach or suggest the second application program of the computing device is unable to access the encryption key prior to the release, as recited in Claim 1.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are considered to be a non-obvious combination of limitations not taught in the prior art.
While the prior art combination does disclose device-based biometric authentication, no combination of arts teaches all of the cited limitations, in combination with the rest of the limitations recited in the independent claim, in a way that would have been obvious to one of ordinary skill in the art prior to the instant application’s effective filing date.
Additional search does not yield any other specific reference that, either singularly or in combination with previous cited references, would result in a reasonable and proper rejection to all feature limitations of the pending independent Claim 1 under 35 U.S.C 102, or 35 U.S.C.103 with proper motivation.
The amendments and arguments submitted by the Applicant have overcome the pending prior art rejections, in addition to the rejections under 35 U.S.C.112.
Therefore, independent Claim 1 is considered allowable. Claims 2-4 and 7-10 depend on the allowed independent Claim 1, and are therefore also considered allowable.
Independent Claim 11 recites limitations comparable to those discussed above with respect to independent Claim 1. Therefore, independent Claim 11 is also considered allowable. Claims 12-14 and 17-20 depend on the allowed independent Claim 11, and are therefore also considered allowable.
Hence, all of the previous objections and rejections have been removed, and the current pending Claims 1-4, 7-14 and 17-20 are in condition for allowance.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited, for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W CRUZ-FRANQUI whose telephone number is (313)446-6571.  The examiner can normally be reached on M-F 5:30-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571)272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD W CRUZ-FRANQUI/Examiner, Art Unit 2498                                                                                                                                                                                           

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498